         Case: 3:19-cv-00234-NBB-RP Doc #: 129-6 Filed: 10/26/20 1 of 1 PageID #: 813




Jesse Williams

From:                             Day, Travis <TrDay@TeamCenturion.com>
Sent:                             Tuesday, June 18, 2019 12:29 PM
To:                               Jesse Williams
Subject:                           Fw: FYI




From: Day, Travis
Sent:Tuesday, June 18, 2019 11:34 AM
To: Meggs, April
Subject: FYI

April,

Last week Thursday or Friday 1 was having a conversation with Dr. Woods at the nurse's station when she
mentioned that she has had conversation with the state rep. who lives here in Marshal county about
something's that have been going on with security, such as not having enough staff to bring patients. She
stated that the rep. drove through the parking lot once before and he had an issue with the number of cars or
lack of cars in the parking lot.

On yesterday during the Warden's meeting he made reference to the state rep driving through the parking lot
counting cars. This caused me great alarm as I knew Dr. Woods had just made this statement to me about
knowing the state rep, and that he lived in Marshal County and that he drove through the parking lot after she
talked to him about what she didn't like here. She also stated that she and former Deputy Warden Doty used
to be at odds because she would call the state rep about things that went on at MGCP when Doty was here.

I think that it's my duty to let you know what's going on and I'll wait further instructions

v/r
Travis J. Day, BS
Health Services Administrator
Marshall County Correctional Facility
 m
833 West St.
Holly Springs, MS
Direct: 662.252.7111 ex. 116
Fax: 662.252.6731
trday@teamcenturion.com I CenturionManaaedCare.com

CONFIDENTIALITY NOTICE: This communication contains information intended for the use of the
individuals to whom it is addressed and may contain information that is privileged, confidential or exempt from
other disclosure under applicable law. If you are not the intended recipient, you are notified that any disclosure,
printing, copying, distribution or use ofthe contents is prohibited. If you have received this in error, please

                                                                                                   EXHIBIT
